
	
		III
		110th CONGRESS
		1st Session
		S. RES. 176
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mrs. Clinton (for
			 herself, Mr. Kerry,
			 Mr. Feingold, Mr. Sanders, Mr.
			 Casey, and Mr. Bayh)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing April 30, 2007, as
		  National Healthy Schools Day.
	
	
		Whereas over half of schools have problems linked to
			 indoor air quality;
		Whereas children are more vulnerable to environmental
			 hazards as they breathe in more air per pound of body weight due to their
			 developing systems;
		Whereas children spend an average of 30 to 50 hours per
			 week in school;
		Whereas poor indoor environmental quality is associated
			 with a wide rage of problems that include poor concentration, respiratory
			 illnesses, learning difficulties, and cancer;
		Whereas research suggests that children attending schools
			 in poor condition score 11 percent lower on standardized tests than students
			 who attend schools in good condition;
		Whereas an average of 1 out of every 13 school-age
			 children has asthma, the leading cause of school absenteeism, accounting for
			 approximately 14,700,000 missed school days each year;
		Whereas 17 separate studies all found positive health
			 impacts from improved indoor air-quality, ranging from 13.5 percent up to 87
			 percent improvement;
		Whereas our Nation’s schools spent approximately
			 $8,000,000,000 on energy costs in the last school year, causing officials to
			 make very difficult decisions on cutting back much needed academic programs in
			 efforts to keep the heat and lights on;
		Whereas healthy and high performance schools designed to
			 reduce energy and maintenance costs, provide cleaner air, improve lighting, and
			 reduce exposures to toxic substances provide a healthier and safer learning
			 environment for children and improved academic achievement and
			 well-being;
		Whereas Congress has demonstrated its interest in this
			 compelling issue by including the Healthy High-Performance Schools Program in
			 the No Child Left Behind Act; and
		Whereas our schools have the great responsibility of
			 guiding the future of our children and Nation: Now, therefore, be it
		
	
		That the Senate recognizes April 30,
			 2007, as National Healthy Schools Day.
		
